DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/29/21 have been received.  Claims 1, 4, 5, 7, 16, 17, 18, and 20 have been amended.
Claim Objections
3.	The objection to claim 17 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 1, 16,  and 18 have been reconsidered and withdrawn.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claim 20 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(1)(1) as being anticipated by Kraznov et al. (US 2009/0136839) on claim(s) 1-3, 8, 14-16, 18, and 19 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839) in view of Frey et al. (US 2014/0227609) on claim 4 is/are withdrawn because the Applicant amended the claims.

9.	The rejection under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839) in view of Oukassi et al. (US 2012/0321938) on claim 11 is/are withdrawn because the Applicant amended the claims.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839) in view of Oukassi et al. (US 2012/0321938) in further view of Hung et al. (US 2015/0194697) on claim 12 is/are withdrawn because the Applicant amended the claims.
11.	The rejection under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839) in view of Fallourd (US 2018/0315965) on claim 20 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Kroczynski on 3/4/21.
The application has been amended as follows.
13.	Claim 6 has been amended to:  The method of claim 4, wherein the plurality of battery layers have a common planar structure and each of the holes have a same shape and a same the  [[a]] horizontal plane of the substrate.
Allowable Subject Matter
14.	Claims 1-20 are allowed.
15.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a method for fabricating a stacked battery structure, the method comprising: forming a plurality of battery layers separately, wherein each battery layer includes a substrate, a film battery element fabricated on the substrate and an insulator formed over the film battery element, the insulator having a flat top surface and the film battery element including a current collector; stacking the plurality of battery layers, wherein the insulator of a first battery layer of the plurality of battery layers bonds to the substrate of a second battery layer of the plurality of battery layers by the flat top surface; and forming a conductive path within the plurality of battery layers, the conductive path connecting with at least one of the current collectors of the plurality of battery layers, wherein the conductive path is a through via having a plurality of sections, the plurality of sections overlapping each other in a horizontal plane of the substrate.
	The prior art to Kraznov et al. (US 2009/0136839) discloses a method for fabricating a stacked battery structure, the method comprising: forming a plurality of battery layers separately, wherein each battery layer includes a substrate, a film battery element fabricated on the substrate and an insulator formed over the film battery element, the insulator having a flat top surface and the film battery element including a current collector; stacking the plurality of battery layers, wherein the insulator of a first battery layer of the plurality of battery layers bonds to the substrate of a second battery layer of the plurality of battery layers by the flat top surface; and 
16.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 16 is directed to a method for fabricating a stacked battery structure, the method comprising: forming a plurality of battery layers separately, wherein each battery layer includes a substrate, a film battery element fabricated on the substrate and an insulator formed over the film battery element, the insulator having a flat top surface and the film battery element including a current collector; stacking the plurality of battery layers, wherein the insulator of a first battery layer of the plurality of battery layers bonds to the substrate of a second battery layer of the plurality of battery layers by the flat top surface; and forming a through via within the plurality of battery layers and exposed at the top of each battery layer, the through via connecting with at least one of the current collectors of the plurality of battery layers, wherein the through via has a plurality of sections, the plurality of sections overlapping each other with a staggered arrangement in a horizontal plane of the substrate.  The reasons for allowance are substantially the same as provided in paragraph 15 above and apply herein.
17.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 18 is directed to a method for fabricating a stacked battery structure, the method comprising: forming a plurality of battery layers separately, wherein each battery layer includes a substrate, a film battery element fabricated on the substrate and an insulator formed over the film battery element, the film battery element including a current collector;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724